DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/12/2021.  Since the previous filing claims 1, 2, 5, 7, 8, 11, 12, 20, 24 and 30 have been amended and no claims have been added or cancelled.  Thus, claims 1-9, 11-18, 20-28, 30, 31 and 33 are pending in the application.
In regards to the previous claim objections, applicant has failed to address these objections and they are maintained below.
In regards to the previous 112 rejections, applicant has amended and these rejections have been withdrawn or maintained as needed below.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they have been withdrawn with new rejections entered below.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “a physiological parameter” in line 2 and defines said physiological parameter as “a movement of the head of the wearer” in line 2-3 and 5-6.  Further claims describe alternate physiological parameters as “at least one physiological parameter is…” while “at least one” has not been established.  As further independent claims 11 and 24 both include the limitations “one or more physiological parameters” in line 3 and 3-4 respectively, Examiner interprets claim 1 as intended to real “at least one physiological parameter” in line 2 and “wherein the at least one physiological parameter comprises” in line 5.
Claim 1 line 4 and 7-8: change “the physiological parameter” to “the at least one physiological parameter”
Claims 6 and 9, which introduce alternate or additional physiological parameters, should read “wherein the at least one physiological parameter further comprises” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “in response to detecting an end of the sleep apnea event” and this should read “detecting an end of the sleep apnea event and in response to the detecting the end of the sleep apnea event.”
Claim 5 recites “activating the air supply” this should read “the activating the air supply” as it is already recited in claim 1.
Claim 30 recites “configured to cause the processor to, in response to detect an end of the sleep apnea event and,” and this should read “configured to cause the processor to detect and end of the sleep apnea even and,”.
Dependent claims inherit the rejections of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4, 9 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606) and Bowditch (US 2014/0076319).
In regards to claim 1, Nicolazzi discloses a method comprising: monitoring at least one physiological parameter of a wearer (flow sensor 120 or pressure sensor 130 may detect gas flow or pressure within patient interface 110, paragraph 27 and 28), the at least one physiological parameter associated with sleep apnea (data from sensors may be used to detect a respiratory event, paragraph 29, a respiratory event may be an apnea, paragraph 30 line 1 -2), the wearer wearing an air mask (patient interface 110 may be a mask, paragraph 26 line 4-5) connected to an air supply device (gas delivery apparatus 150 supplies gas to patient, paragraph 24); detecting a sleep apnea event based on the at least one physiological parameter (data from sensors may be used to detect a respiratory event by event detector 140, paragraph 29); and in response to detecting the sleep apnea event, activating the air supply device (controller 160 may increase gas from gas delivery device 150 in response to signals from event detection device 140 indicating apnea, paragraph 30 line 9-15).
Nicolazzi does not disclose wherein the detection of the apnea uses a machine learning model or that the at least one physiological parameter is head movement of the wearer based on signals received from a movement sensor.
However, Whiting teaches a method for detecting a sleep apnea event (abstract) which uses a machine learning model (paragraph 8 and 58) to analyze data acquired by flow or pressure sensors positioned within the system (paragraph 67).

Further, Bowditch teaches a sleep apnea device wherein the at least one physiological parameter is head movement of the wearer based on signals received from a movement sensor (head position signal 34 from head position sensor 25 received by controller 24 which generates control signal to compressor 23, paragraph 65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the at least one physiological parameter is head movement of the wearer based on signals received from a movement sensor as taught by Bowditch as it is known that head and body position may affect the occurrence of an apnea (Bowditch: paragraph 13 and 31) and the applied treatment may be altered to accommodate the change in position.
In regards to claim 4, Nicolazzi in view of Whiting teaches the method of claim 1 and Nicolazzi further discloses wherein the air supply device comprises one of an air pump (paragraph 24 line 5-6) or a pressurized air canister (paragraph 24 line 7-8).
In regards to claim 9, Nicolazzi in view of Whiting and Bowditch teaches the method of claim 1 and Nicolazzi further discloses further comprising detecting a change in air pressure in an air mask (pressure sensor 130 may be placed at any location within the system including patient interface 110, paragraph 27), and wherein the physiological parameter is the air pressure (data from sensors may be used to detect a respiratory event, paragraph 29).
In regards to claim 33, Nicolazzi in view of Whiting and Bowditch teaches the method of claim 1 and the combination further teaches determining a type of sleep apnea event .
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606) and Bowditch (US 2014/0076319) as applied to claim 1 above and in further view of Wondka (US 2010/0252037).
In regards to claim 2, Nicolazzi in view of Whiting and Bowditch teaches the method of claim 1.
Nicolazzi does not disclose maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event.
However, Wondka teaches maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
In regards to claim 3, Nicolazzi in view of Whiting and Bowditch teaches the method of claim 1.
Nicolazzi does not teach that in response to detecting an end of the sleep apnea event, deactivating the air supply device.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that in response to detecting an end of the sleep apnea event, deactivating the air supply device as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
In regards to claim 5, Nicolazzi in view of Whiting and Bowditch teaches the method of claim 1 and Nicolazzi further discloses wherein activating the air supply device comprises providing air pressure to an air mask worn by the wearer (gas delivery apparatus 150 supplies gas to patient, paragraph 24).
Nicolazzi does not teach wherein the air pressure comprises substantially 4-30 centimeters of water pressure.
However, Wondka teaches wherein the air pressure comprises substantially 4-30 centimeters of water pressure (paragraph 12 line 19-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the air pressure comprises substantially 4-30 centimeters of water pressure as taught by Wondka as this pressure range is known to be an effective range of treatment pressure.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606) and Bowditch (US 2014/0076319) as applied to claim 1 above and in further view of Ochs (US 2009/0210163).
In regards to claim 6, Nicolazzi in view of Whiting and Bowditch teaches the method of claim 1.

However, Ochs teaches wherein the physiological parameter is a blood oxygen saturation parameter (paragraph 28 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that wherein the physiological parameter is a blood oxygen saturation parameter as taught by Ochs as this is a non-invasive and effective way to register the event of an apnea.
In regards to claim 8, Nicolazzi in view of Whiting, Bowditch and Ochs teaches the method of claim 6.
Nicolazzi does not teach wherein detecting the sleep apnea event is based on a rate of change of the blood oxygen saturation for the wearer.
However, Ochs teaches wherein detecting the sleep apnea event is based on a rate of change of the blood oxygen saturation for the wearer (apnea may be evaluated based on slope of oxygen saturation change, paragraph 28 line 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that wherein detecting the sleep apnea event is based on a rate of change of the blood oxygen saturation for the wearer as taught by Ochs as this method would register a sudden change on blood oxygen saturation indicative of an apnea event.
Claims 11, 13, 16-18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606), Bowditch (US 2014/0076319) and Ochs (US 2009/0210163).
In regards to claim 11, Nicolazzi discloses a device (breathing assistance system 10) comprising: an air mask (patient interface 110 may be a mask, paragraph 26 line 4-5); one or more sensors (flow sensor 120, pressure sensor 130) configured to detect one or more 
Nicolazzi does not disclose wherein the detection of the apnea uses a machine learning model or where the memory is a non-transitory computer readable medium or detecting wearer movement of a head of the wearer based on sensor signals received form a movement sensor wherein one of the physiological parameters comprises wearer movement.
However, Whiting teaches a method for detecting a sleep apnea event (abstract) which uses a machine learning model (paragraph 8 and 58) to analyze data acquired by flow and pressure sensors in the system (paragraph 67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the detection of the apnea uses a machine learning model as taught by Whiting as this would allow the detection 
Further, Bowditch teaches a sleep apnea device wherein the at least one physiological parameter is head movement of the wearer, detected based on signals received from a movement sensor (head position signal 34 from head position sensor 25 received by controller 24 which generates control signal to compressor 23, paragraph 65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the at least one physiological parameter is head movement of the wearer based on signals received from a movement sensor as taught by Bowditch as it is known that head and body position may affect the occurrence of an apnea (Bowditch: paragraph 13 and 31) and the applied treatment may be altered to accommodate the change in position.
Further, Ochs teaches wherein the memory is a non-transitory computer-readable medium (paragraph 32 line 3-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that wherein the memory is a non-transitory computer-readable medium as taught by Ochs as this is a known method of information storage where stored information can be altered at the users need.
In regards to claim 13, Nicolazzi in view of Whiting, Bowditch and Ochs teaches the device of claim 11.
Nicolazzi does not teach wherein the sensor is a blood oxygen saturation sensor.
However, Ochs teaches wherein the sensor is a blood oxygen saturation sensor (paragraph 28 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that wherein the sensor is 
In regards to claim 16, Nicolazzi in view of Whiting, Bowditch and Ochs teaches the device of claim 13 and the combination further teaches wherein the processor configured to execute processor- executable instructions stored in the non-transitory computer-readable medium (Ochs: paragraph 32 line 3-4) to determine a rate of change in the blood oxygen saturation, and detect a sleep apnea event based on the rate of change in the blood oxygen saturation (Ochs: apnea may be evaluated based on slope of oxygen saturation change, paragraph 28 line 16).
In regards to claim 17, Nicolazzi in view of Whiting, Bowditch and Ochs teaches the device of claim 11 and Nicolazzi further discloses wherein the sensor is a pressure sensor (pressure sensors 130, paragraph 27).
In regards to claim 18, Nicolazzi in view of Whiting, Bowditch and Ochs teaches the device of claim 17 and the combination further teaches wherein the processor configured to execute processor-executable instructions stored in the non-transitory computer-readable medium (Ochs: paragraph 32 line 3-4) to detect a change in air pressure in an air mask (Nicolazzi: paragraph 27), and wherein the physiological parameter is the change in air pressure (Nicolazzi: event detection unit 140 may use data from pressure sensors to detect respiratory event, paragraph 29 line 1-3).
In regards to claim 21, Nicolazzi in view of Whiting, Bowditch and Ochs teaches the device of claim 11 and Nicolazzi further discloses wherein the air supply device comprises one of an air pump (paragraph 24 line 5-6) or a pressurized air canister (paragraph 24 line 7-8).
In regards to claim 23, Nicolazzi in view of Whiting and Ochs teaches the device of claim 11 and Nicolazzi further discloses wherein the controller is coupled to the air mask (controller 160 coupled to sensors 120 which may be located within patient interface, paragraph 28 line 8-9).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606), Bowditch (US 2014/0076319) and Ochs (US 2009/0210163) as applied above and in further view of Armistead (US 2010/0307500).
In regards to claim 7, Nicolazzi in view of Whiting, Bowditch and Ochs teaches the method of claim 6.
Nicolazzi does not teach wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold.
However, Armistead teaches wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold (hypopnea may be detected by a detection of a desaturation of blood oxygen by about 4% or more, paragraph 32 line 3-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold as taught by Armistead as this would permit more accurate differentiation between normal breathing and an apnea event to ensure user receives the proper treatment.
In regards to claim 15, Nicolazzi in view of Whiting, Bowditch and Ochs teaches the device of claim 13 and the combination further teaches wherein the processor is configured to execute processor-executable instructions stored in the non-transitory computer-readable medium (Ochs: paragraph 32 line 3-4).
Nicolazzi does not teach detection of a sleep apnea event if a blood oxygen saturation is below a predetermined threshold.
However, Armistead teaches detection of a sleep apnea event if a blood oxygen saturation is below a predetermined threshold (hypopnea may be detected by a detection of a desaturation of blood oxygen by about 4% or more, paragraph 32 line 3-7).
.
Claims 12, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606), Bowditch (US 2014/0076319) and Ochs (US 2009/0210163) as applied to claim 11 above and in further view of Wondka (US 2010/0252037).
In regards to claim 12, Nicolazzi in view of Whiting, Bowditch and Ochs teaches the device of claim 11 and Nicolazzi in view of Ochs further discloses wherein the processor is configured to execute processor-executable instructions stored in the non-transitory computer-readable medium (Ochs: paragraph 32 line 3-4).
Nicolazzi does not teach maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event.
However, Wondka teaches maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).

Nicolazzi does not teach that in response to detection of an end of the sleep apnea event, deactivate the air supply device.
However, Wondka teaches that in response to detection of an end of the sleep apnea event, deactivate the air supply device (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that in response to detecting an end of the sleep apnea event, deactivating the air supply device as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
In regards to claim 22, Nicolazzi in view of Whiting, Bowditch and Ochs teaches the device of claim 11.
Nicolazzi does not teach wherein the air pressure comprises substantially 4-30 centimeters of water pressure.
However, Wondka teaches wherein the air pressure comprises substantially 4-30 centimeters of water pressure (paragraph 12 line 19-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the air pressure comprises substantially 4-30 centimeters of water pressure as taught by Wondka as this is known to be an effective range of treatment pressures.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606), Bowditch (US 2014/0076319) and Ochs (US 2009/0210163)  as applied to claim 13 above and in further view of Schneider (US 2008/0092898).
In regards to claim 14, Nicolazzi in view of Whiting, Bowditch and Ochs teaches the device of claim 13.
Nicolazzi does not teach wherein the blood oxygen saturation sensor is configured to be worn on the wearer's face on a ridge of bone substantially between the wearer's eyes.
However, Schneider teaches wherein the blood oxygen saturation sensor is configured to be worn on the wearer's face on a ridge of bone substantially between the wearer's eyes (nose or forehead mounted pulse oximeter, paragraph 75 line 8-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the blood oxygen saturation sensor is configured to be worn on the wearer's face on a ridge of bone substantially between the wearer's eyes as taught by Schneider as this would allow the sensor to be integrated into the mask, consolidating the device components and making the device easier to use.
Claim 24, 27, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (US 2009/0210163) in view of Nicolazzi (US 2008/0092894), Whiting (US 2016/0074606) and Bowditch (US 2014/0076319).
In regards to claim 24, Ochs discloses a non-transitory computer-readable medium comprising processor-executable instructions (paragraph 32 line 3-4) configured to cause a processor to: receive sensor signals from a sensor to detect a physiological parameter associated with sleep apnea (paragraph 28 line 2-5); monitor the physiological parameter based on the received sensor signals; detect a sleep apnea event based on the physiological parameter (paragraph 32 line 1-7).

However, Nicolazzi teaches that in response to detection of the sleep apnea event, activate an air supply device to provide air pressure to an air mask (controller 160 may increase gas from gas delivery device 150 in response to signals from event detection device 140 indicating apnea, paragraph 30 line 9-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that in response to detection of the sleep apnea event, activate an air supply device to provide air pressure to an air mask as taught by Nicolazzi as this would provide the user with proper treatment in response to an apnea event.
Further, Whiting teaches a method for detecting a sleep apnea event (abstract) which uses a machine learning model (paragraph 8 and 58) to analyze data acquired by flow or pressure sensors positioned within the system (paragraph 67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the detection of the apnea uses a machine learning model as taught by Whiting as this would allow the detection unit of Nicolazzi to determine the type of apnea event and determine the appropriate response tailored for that type of event (Whiting: paragraph 8 and 30-31).
Further, Bowditch teaches a sleep apnea device wherein the at least one physiological parameter is head movement of the wearer based on signals received from a movement sensor (head position signal 34 from head position sensor 25 received by controller 24 which generates control signal to compressor 23, paragraph 65).

In regards to claim 27, Ochs in view of Nicolazzi, Whiting, and Bowditch teaches the non-transitory computer-readable medium of claim 24 and Ochs further discloses wherein the sensor is a blood oxygen saturation sensor (airway instability detected form blood saturation data, paragraph 28 line 3-5) and wherein the processor-executable instructions are further configured to cause the processor to determine a rate of change in the blood oxygen saturation, and detect a sleep apnea event based on the rate of change in the blood oxygen saturation (apnea may be evaluated based on slope of oxygen saturation change, paragraph 28 line 16).
In regards to claim 28, Ochs in view of Nicolazzi, Whiting and Bowditch teaches the non-transitory computer-readable medium of claim 24 and Ochs further discloses processor-executable instructions (paragraph 32 line 3-4).
Oches does not disclose wherein the sensor is a pressure sensor and the instructions are further configured to cause the processor to detect a change in air pressure in an air mask and wherein the physiological parameter is the change in air pressure.
However, Nicolazzi teaches wherein the sensor is a pressure sensor (pressure sensor 130 may detect pressure within patient interface 110, paragraph 27) and the instructions are further configured to cause the processor to detect a change in air pressure in an air mask (paragraph 27), and wherein the physiological parameter is the change in air pressure (event detection unit 140 may use data from pressure sensors to detect respiratory event, paragraph 29 line 1-3).

In regards to claim 31, Ochs in view of Nicolazzi, Whiting and Bowditch teaches the non-transitory computer-readable medium of claim 24.
Ochs does not teach wherein the air supply device comprises one of an air pump or a pressurized air canister.
However, Nicolazzi teaches wherein the air supply device comprises one of an air pump (paragraph 24 line 5-6) or a pressurized air canister (paragraph 24 line 7-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that the air supply device comprises one of an air pump or a pressurized air canister as taught by Nicolazzi as these are both known and effective ways to provide air pressure to a user.
Claim 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (US 2009/0210163) in view of Nicolazzi (US 2008/0092894), Whiting (US 2016/0074606) and Bowditch (US 2014/0076319) as applied to claim 24 above and in further view of Wondka (US 2010/0252037).
In regards to claim 25, Ochs in view of Nicolazzi, Whiting and Bowditch teaches the non-transitory computer-readable medium of claim 24 and Ochs further discloses the processor-executable instructions (paragraph 32 line 3-4).
Ochs does not teach maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event as taught by Wondka as this would reduce power consumption and background noise that might disturb the user during use of the device (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
In regards to claim 30, Ochs in view of Nicolazzi, Whiting and Bowditch teaches the non-transitory computer-readable medium of claim 24 and Ochs further discloses the processor-executable instructions (paragraph 32 line 3-4).
Ochs does not teach that in response to detection of an end of the sleep apnea event, deactivate the air supply device.
However, Wondka teaches that in response to detection of an end of the sleep apnea event, deactivate the air supply device (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that in response to detection of an end of the sleep apnea event, deactivate the air supply device as taught by Wondka as this would reduce power consumption and background noise that might disturb the user during use of the device (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ochs (US 2009/0210163) in view of Nicolazzi (US 2008/0092894), Whiting (US 2016/0074606) and Bowditch (US 2014/0076319) as applied to claim 24 above and in further view of Armistead (US 2010/0307500).
In regards to claim 26, Ochs in view of Nicolazzi, Whiting and Bowditch teaches the non-transitory computer-readable medium of claim 24 and the combination further teaches wherein the sensor is a blood oxygen saturation sensor (Ochs: airway instability detected form blood saturation data, paragraph 28 line 3-5) and the processor-executable instructions (Ochs: paragraph 32 line 3-4).
Ochs does not teach detection of a sleep apnea event if a blood oxygen saturation is below a predetermined threshold.
However, Armistead teaches detection of a sleep apnea event if a blood oxygen saturation is below a predetermined threshold (hypopnea may be detected by a detection of a desaturation of blood oxygen by about 4% or more, paragraph 32 line 3-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold as taught by Armistead as this would permit more accurate differentiation between normal breathing and an apnea event to ensure user receives the proper treatment.
Response to Arguments
In regards to the arguments concerning independent claims 1, 11 and 24, these arguments are not persuasive.  Applicant argues the Bowditch selecting an air pressure based on head angle does not read on selecting air pressure based on head movement and that the movement is a detection of a sleep apnea event.  Examiner disagrees.  As Bowditch monitors the position of the head and changes the pressure in response to changes in said position, Bowditch teaches changing the pressure in response to movement of the head.  Bowditch continuously monitors the potion of the head and any change of angle or position, any movement of the head from its prior position, may cause the device to alter the pressure 
Arguments concerning the dependent claims are in regards to their dependence and are addressed in the response and rejections entered above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785